DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-15. Claims 1, 2, 6, 8, 9, 13, and 15 have been amended. Accordingly, claims 1-15 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Seregin et al. fails to teach “wherein the minimum quantization parameter information for the transform skip mode is a syntax element related to derivation of a minimum quantization parameter value”. However, examiner respectfully disagrees. In Paragraph 10, Seregin et al. teaches “In another example, a method of encoding video data comprises: determining a quantization parameter value for the video data; determining a quantization parameter lower bound; quantizing escape values used in a palette mode for encoding the video data according to the quantization parameter lower bound if the quantization parameter value is less than the quantization parameter lower bound, wherein the escape values represent samples in a block of the video data to be encoded; and encoding the escape values in an encoded video data bitstream.” In Paragraph 11, Seregin et al. teaches “In another example, an apparatus configured to decode video data, the apparatus comprises: a memory configured to store the video data; and one or more processors configured to: receive a bitstream that is constrained such that escape values used in a palette mode for decoding the video data are no greater than a maximum value, wherein the bitstream includes information for determining at least one escape value representing a sample in a block of the video data to be decoded; and reconstruct the sample in the block of the video data using the information for determining the at least one escape value.” Here it clearly teaches a lower bound for quantization parameters, which is clearly minimum quantization parameter information. In Paragraph 56, Seregin et al. clearly teaches “Other aspects of this disclosure relate to quantization parameters (QPs). For example, the use of a QP smaller than a certain value, for example 4, may result in an input value being expanded rather than reduced. When QP is equal to that certain value (4 in the above example), nominally the corresponding quantizer step-size (qStep) may be equal to 1, meaning that quantization process outputs the same unmodified value as its input value. When QP is less than a certain value, for example 4, instead of quantizing the input value, the quantization process may expand the input value, i.e., dividing it by qStep<1. This may be used to increase the accuracy of the input value (e.g., when the input value(s) are transform coefficients). However, an escape coded pixel with qStep equal to 1 may already represent the full precision of the input value without any distortion or error. In these instances, further increasing the precision may not bring any improvement in terms of increased accuracy. This may happen not only for the escape coded pixels, but also when transform skip is used, for QPs less than a certain value, for example 4.” In Paragraph 176, it clearly teaches “Alternatively, in another example of the present disclosure, a similar quantization process may be used for transform coefficients as is applied to escape samples. In such an example, the syntax element palette_escape_val may be treated as a transform coefficient and restrictions which are imposed on transform coefficients may be applied to limit the signaled value of this syntax element. More specifically, in a further example, escape pixel coding can follow the transform skip portion of the transform coefficient coding, where all aspects of the process are borrowed, such as including the restriction on the magnitude, signaling, and binarization optionally with using same Rice parameter adaptation. In some examples, only some aspects of the process are borrowed; in one example, for instance, only the restriction on the magnitude is reused. In another example, the binarization used for coefficient coding is used along with the magnitude restriction. The fixed Rice parameter may be used instead of adaptation of the Rice parameter. In another example, the fixed Rice parameter used may be 3. In alternative examples, the fixed Rice parameter may be greater or less than 3.” Here it teaches a minimum quantization parameter information is used for the transform skip mode, and is therefore at the very least “related” to derivation of a minimum quantization parameter value as claimed. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected using the same art as before.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seregin et al. (US 20170085891 A1).
Regarding Claim 8, Seregin et al. teaches an image encoding method performed by an encoding apparatus (abstract), comprising:
deriving an escape value in a palette mode for a current block (Paragraph 8); 
deriving a quantized escape value based on the escape value and a quantization parameter (Paragraph 9); and 
encoding image information including information on the quantized escape value (Paragraphs 8-10), 
wherein the information on the quantized escape value is generated for the current block including at least one escape-coded sample (Paragraphs 8-10), 
wherein the image information includes minimum quantization parameter information for a transform skip mode (Paragraph 56; Paragraph 176), and 
wherein the quantization parameter is derived based on the minimum quantization parameter information for the transform skip mode, wherein the minimum quantization parameter information for the transform skip mode is a syntax element related to derivation of a minimum quantization parameter value (Paragraph 56; Paragraph 176).
Regarding Claim 9, Seregin et al. teaches the image encoding method of claim 8, Seregin et al. further teaches wherein the quantization parameter has a value greater than or equal to the minimum quantization parameter value derived from the minimum quantization parameter information for the transform skip mode (Paragraphs 8-10; Paragraph 56; Paragraph 141; Paragraph 176)
Regarding Claim 10, Seregin et al. teaches the image encoding method of claim 8, Seregin et al. further teaches wherein the image information includes a sequence parameter set (SPS), wherein the SPS includes information on whether the palette mode is enabled, and wherein the minimum quantization parameter information for the transform skip mode is signaled based on the information on whether the palette mode is enabled (Paragraphs 136-141; Paragraphs 173-176).
Regarding Claim 11, Seregin et al. teaches the image encoding method of claim 8, Seregin et al. further teaches wherein a range of the information on the quantized escape value is determined based on a bit depth (BitDepth) (Paragraphs 136-141; Paragraphs 173-176).
Regarding Claim 12, Seregin et al. teaches the image encoding method of claim 11, Seregin et al. further teaches wherein the bit depth includes a bit depth BitDepthy for a luma component and a bit depth BitDepthc for a chroma component, wherein a range of the information on the quantized escape value for the luma component has a value between 0 and (1 << BitDepthy) - 1, and a range of the information on the quantized escape value information for the chroma component has a value between 0 and (1 << BitDepthc) - 1 (Paragraphs 175-182; Paragraph 200).
Regarding Claim 13, Seregin et al. teaches the image encoding method of claim 8, Seregin et al. further teaches wherein the image information includes palette size information regarding a maximum index of a palette table, wherein the palette size information is a preset value or is determined based on a size of a coding unit (Paragraph 37).
Regarding Claim 14, Seregin et al. teaches the image encoding method of claim 8, Seregin et al. further teaches further comprising: generating palette entry information based on sample values of the current block; generating palette index information for the current block based on the palette entry information; and encoding the image information including the palette entry information and the palette index information (Paragraph 37).
Claims 1-7 are drawn to the decoder associated with the encoder claimed in claims 8-14 and are drawn to substantially similar limitations performed in the inverse and are rejected for similar reasons as used above. Seregin et al. further teaches an image decoding method performed by a decoding apparatus (Paragraphs 6-7; Paragraph 9; Paragraph 11).
Claim 15 has limitations similar to those rejected in claim 8 above. Seregin et al. further teaches a non-transitory computer-readable storage medium storing a bitstream generated by a method (Paragraphs 17-18).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483